 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42Triple C Maintenance, Inc. and International Asso-ciation of Heat and Frost Insulators and Asbes-tos Workers, Local No. 64. Case 17ŒCAŒ19243 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 6, 1998, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Triple C Maintenance, Inc., Sapulpa, Oklahoma, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Insert the following as paragraphs 2(c) and (d) and reletter the remaining paragraphs accordingly. ﬁ(c) Remit the delinquent fringe benefit fund contribu-tions, including any additional amounts due the funds, in the manner set forth in the remedy section of the judge™s decision. ﬁ(d) Remit to the Union the union dues that should have been deducted from the employees™ wages, with interest computed in the manner set forth in the remedy section of the judge™s decision.ﬂ  Richard C. Auslander, Esq., for the General Counsel. Stephen L. Andrew, Esq., for the Respondent. Jim Perkin, Business Manager, for the Charging Party.                                                                                                                      1 The judge found that the Respondent entered into a relationship with the Union in June 1993, which relationship was based on Sec. 9(a) of the Act.  We agree with the judge™s analysis of the recognition clause of the collective-bargaining agreement.  That is, the clause recites, inter alia, that the Union has shown majority status.  In agreement with the judge, Members Fox and Liebman find that the Respondent is not free to attack the agreement on the basis of a claim of lack of majority after more than 6 months had elapsed.  Casale Industries, 311 NLRB 951 (1993); North Bros. Ford, 220 NLRB 1021 and fn. 5 (1975).  Member Hurtgen notes that the Respondent employed no employees in June 1993 when it entered this relationship, and that the Respondent, there-fore could not have entered into a 9(a) relationship at that time.  On and after September 1993, however, the Respondent did employ statutory employees.  Member Hurtgen would therefore find that when the Re-spondent entered into a new agreement with the Union in 1994, which contained the same recognition clause, it recognized the Union as the exclusive representative of its employees based on Sec. 9(a). 2 We shall modify the judge™s recommended Order to conform to the remedy section of her decision.  No change is necessary in the judge™s notice. DECISION STATEMENT OF THE CASE MARY MILLER CRACRAFT, Administrative Law Judge. This case was tried in Tulsa, Oklahoma, on January 8, 1998. The charge was filed by International Association of Heat and Frost Insulators and Asbestos Workers, Local No. 64 (the Un-ion) on June 20, 1997, and the complaint was issued October 2, 1997. The complaint alleges that Triple C Maintenance, Inc. (Respondent) violated Section 8(a)(1) and (5)1 of the Act. All parties were afforded full opportunity to appear, to intro-duce relevant evidence, to examine and cross-examine wit-nesses, and to argue the merits of their respective positions. On the entire record, including my observation of the demeanor of the witnesses,2 and after considering the briefs filed by counsel for the General Counsel and for Respondent, I make the follow-ing FINDINGS OF FACT I. JURISDICTION AND LABOR ORGANIZATION STATUS Respondent, an Oklahoma corporation, with offices and a place of business in Sapulpa, Oklahoma, is engaged in installa-tion of insulation products in the greater Tulsa, Oklahoma, geographic area. Respondent admits, and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Issues The complaint alleges Respondent™s violation of Section 8(a)(1) and (5) in three respects: (1) failing to adhere to the terms of the Union™s 1996Œ1997 collective-bargaining agree-ment, (2) notifying the Union that it would neither sign the 1996Œ1997 contract nor negotiate with the Union for a future agreement, and (3) withdrawing recognition from the Union. Respondent defends these allegations asserting that its recogni-tion of the Union in 1993 was governed by Section 8(f)3 of the Act and it was therefore privileged to repudiate its relationship with the Union at the time of contract expiration in 1997. Counsel for the General Counsel argues that recognition was  1 Sec. 8(a)(1) provides in relevant part that an employer commits an unfair labor practice by interfering with, restraining, or coercing em-ployees in the exercise of the right to bargain collectively through rep-resentatives of their own choosing. Sec. 8(a)(5) provides in relevant part that an employer commits an unfair labor practice by refusing to bargain collectively with the representatives of his employees who have been designated or selected by a majority of employees in a unit appro-priate for collective bargaining. 2 Credibility resolutions have been made based on a review of the entire record and all exhibits in this proceeding. Witness demeanor and inherent probability of the testimony have been utilized to assess credi-bility. Testimony contrary to my findings has been discredited on some occasions because it was in conflict with credited testimony or docu-ments or because it was inherently incredible and unworthy of belief. 3 Sec. 8(f) governs collective-bargaining agreements in the construc-tion industry and, in general, allows employers engaged primarily in that industry to enter into collective-bargaining agreements even though a majority of their employees in an appropriate unit have not designated or selected the labor organization to act as their exclusive collective-bargaining representative. 327 NLRB No. 15  TRIPLE C MAINTENANCE 43based on Section 9(a)
4 of the Act, and additionally avers that 
Respondent™s Section 8(f) defe
nse is barred by Section 10(b)
5 of the Act. B. Facts 
Respondent began business in May 1993 performing insula-
tion installation, surface cleaning, architectural modifications, 
and demolition. Lori Cline is th
e owner of Respondent. She and 
her father-in-law are president and vice president, respectively. 
Master Insulators Association of
 Tulsa (the Association) is 
an organization of employers e
ngaged in the construction in-
dustry. One of its purposes is 
representing its employer mem-
bers in negotiating and admini
stering collective-bargaining agreements. The Union has negotiated with the Association for 
more than 20 years. Respondent has never been an employer 
member of the Association. 
Respondent initially signed a co
ntract with the Union effec-
tive June 17 to July 15, 1993. This contract was patterned on 
the Association contract which was effective from July 16, 
1990, until July 15, 1993, with one significant change: the rec-
ognition clause stated that Respondent recognized the Union as 
the sole and exclusive representative of all mechanics and ap-
prentices employed by the 
Respondent, acknowledged that 
these employees were an appropriate unit pursuant to Section 
9(a) of the Act, and further acknowledged that recognition was 
based on a clear showing of majority support.
6 There is no dis-
pute that the 1990Œ1993 Association contract was based on 

recognition of the Union pursuant to Section 8(f). 
Jim Perkin, business manager of the Union, spoke with Lori 
Cline and Chester Cline at the time
 the June 17 to July 15, 1993 
collective-bargaining agreement was executed with Respon-
dent. According to Perkin, he told them that a majority of their 
employees wished to be represented by the Union and that by 
signing the agreement, Respondent acknowledged the Union™s 
majority status and that Responde
nt would be obligated to ne-gotiate with the Union as the ma
jority representative of those 
employees.
7 Perkin explained that he specifically based Re-
                                                          
                                                           
4  Sec. 9(a) of the Act provides gene
rally that when a majority of 
employees in a unit appropriate fo
r collective-bargaining designate a 
labor organization to represent them, the labor organization is the ex-
clusive representative for collective bargaining. 
5 In relevant part, Sec. 10(b) of 
the Act provides, ﬁthat no complaint 
shall issue based upon any unfair labor practice occurring more than six 
months prior to the filing of the charge.ﬂ 
6 The recognition clause of the June 17 to July 15, 1993 contract 
executed by Respondent provides in re
levant part, ﬁThe [Respondent], 
its successors and assigns hereby recognize [the Union] as the sole and 
exclusive bargaining agent for all 
mechanics and apprentices employed 
by [Respondent] . . . . The repres
ented employees described above 
constitute a unit appropriate for barg
aining within the meaning of Sec-
tion 9(a) of the [Act]. [Respondent] 
agrees that this recognition is 
predicated on a clear showing of ma
jority support for [the Union].ﬂ 
7 Lori Cline™s testimony regarding 
this conversation was as follows:  
Q. Now, while you were at the union hall in June of 1993, did 
you have a discussion with Mr. Perkin about the difference be-
tween a 9(a) relationship and an 8(f) relationship as it relates to 
the collective bargaining agreement? 
A. ﬁNo.ﬂ This testimony does not
 differ from that of Perkin 
and accordingly, I find that he e
xplained that recognition was be-
ing accorded the Union pursuant to a showing of majority sup-
port, as reflected in the terms of 
the actual agreement. It is plausi-
ble that he made such an asserti
on in light of his contemporaneous 
activity in the multi-employer setting to convert those relation-

ships to Sec. 9(a) relationships. 
spondent™s recognition of the Union on Section 9(a) of the Act 
because Carlton Cline, who was also present when the 1993 
contract was executed and was the only employee of Respon-
dent at that time, had executed an authorization card.
8 Perkin was in the process of obtaining recognition cards 
from employees of all employer members of the Association in 
order to convert those relations
hips from 8(f) relationships to 9(a) relationships. On July 2, 1993, Perkin filed a petition to 
represent all insulation installers employed by the employer 
members of the Association. At a later time, according to Per-
kin, the Association granted the Union 9(a) recognition and he 
withdrew the representation peti
tion. Thereafter, the Union and 
the Association entered into successive collective-bargaining 

agreements for 1-year periods. The Association contract 
effective from July 16, 1993, to July 15, 1994, specifically 
stated that each employer member of the Association 
recognized the Union as the excl
usive representative of its unit 
employees, acknowledged that 
the unit was appropriate for 
bargaining within the meaning of Section 9(a) of the Act, and 
that recognition was predicated on a clear showing of majority 
support for the Union by each employer member™s unit em-
ployees. 
Respondent executed a contract with the Union for the pe-
riod July 16, 1993, to June 15, 1994, on July 16, 1993. The 
contract was patterned on the Association 1993Œ1994 contract 
and similarly provided that Re
spondent recognized the Union 
as the sole bargaining agent 
for all unit employees, acknowl-
edged that the unit was appropriate for bargaining within the 
meaning of Section 9(a) of the Act and that recognition was 
predicated on a clear showing of majority support for the Union 
by bargaining unit employees. 
Respondent executed a subse-quent contract for the period Ju
ly 16, 1994, to June 15, 1995, 
and for the subsequent period July 16, 1995, to June 15, 1996. 
Both of these contracts containe
d the same language with re-
gard to recognition as that set forth in the June 17 to July 15, 
1993 contract and the 1993Œ1994 contract. 
By letter of April 13, 1996, noting that the 1995Œ1996 con-
tract expired at 12:01 a.m. on 
July 16, 1996, Perkin advised 
Respondent that it would meet at Respondent™s convenience to 
negotiate a successor contract. By
 letter of April 15, 1996, Re-
spondent advised the Union that on expiration of the 1995Œ
1996 agreement Respondent, ﬁmay 
choose not to remain a Sig-
natory Contractor.ﬂ Perkin c
ontacted Lori Cline by telephone 
and asked her what her intentions 
were in light of the statement 
in the April 15, 1996 letter. According to Perkin, Lori Cline 
responded that Respondent would monitor the Association negotiations and determine whet
her Respondent would remain 
a signatory contractor or not when agreement with the Associa-
tion was reached. 
On July 15, 1996, the membership of the Union ratified an 
agreement with the Association. On the following day, Perkin 
spoke by telephone with Lori Cline and discussed the substan-
tive changes in the 1996Œ1997 Association contract. According 
to Perkin, Lori Cline responded that Respondent would accept 
the Association agreement. Perkin told her he would send her 
the agreement. However, Lori Cline indicated that she and 
Chester Cline might be in Tulsa 
in the near future and they 
 8 Carlton Cline, Lori Cline™s husband, signed an authorization card 
on June 17, 1993. In September 1993,
 two additional employees were 
hired. Both of these employees also signed authorization cards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44would come to the union hall and sign the agreement at that 
time. 
Either on July 16 or 17, 1996, Lori Cline called Perkin and 
inquired whether Respondent mi
ght enter into a 6-month 
agreement rather than a 1-year
 agreement. Perkin responded 
that he could not agree to a 6-month contract because in his 
view it was prohibited by th
e most-favored-nations clause. 
Although Respondent never signed the 1996Œ1997 Association 

contract, it initially applied the terms of the expired contract. 
Respondent made three 
requests to use the Union™s wage equal-
ity fund. One of these requests was made on July 16, 1996, and 

two requests were made on July 17, 1996. The Union afforded 
the Respondent relief pursuant to the wage equality fund on all 
three occasions. In addition, 
Respondent continued to make 
monthly contributions to the union 
benefit funds. Its last contri-
butions, dated December 15, 1996, were for November 1996. 
On November 24, 1996, Perkin was told that Respondent had 
laid off its employees. In the spring of 1997, Perkin heard a 
rumor that Respondent was performing work at a local con-
struction project. Perkin inves
tigated but was unable to confirm 
this rumor. 
In any event, Lori and Chester Cline did not come to the un-
ion hall to sign the 1996Œ1997 cont
ract, as Perkin had under-
stood they would do. Accordingly, by letter of October 10, 
1996, Perkin forwarded two signature pages for execution. 
Perkin additionally enclosed the 1996Œ1997 Association con-
tract with all changes in bold 
type and underlined. Perkin did 
not receive a response to his 
October 10, 1996 letter from Re-spondent. By letter of December 10, 1996, Perkin advised Re-
spondent that the Union was w
ithholding wage equality pay-
ments until such time as the 1996Œ1997 contract was executed. 

Finally, by letter of April 14, 
1997, Perkin advised Respondent 
that the 1996Œ1997 contract would expire on July 16, 1997, and 

requested that Respondent schedu
le a meeting to discuss a suc-
cessor contract. By letter of April 15, 1997, Respondent ad-

vised the Union that because it had not signed the 1996Œ1997 

contract, in Respondent™s view 
that contract, ﬁwas not com-
pleted.ﬂ Moreover, Respondent st
ated that it 
would not negoti-ate separately or accept the outco
me of Association bargaining 
and would no longer recognize the Union. 
C. Analytical Factors 
Section 8(f) of the Act allows
 employers engaged primarily 
in the building and construction industry to enter into prehire 
agreements which contain union-security clauses whether or 
not the union represents a majority of the employer™s employ-
ees. 
NLRB v. Iron Workers Local 103 (Higdon Contracting), 
434 U.S. 335, 346 (1978). Historically, an employer did not 
violate Section 8(a)(5) of the Ac
t by a midterm repudiation of a 
Section 8(f) prehire agreement which did not contain a union-
security clause if the union had 
never obtained ma
jority status. 
R.J. Smith Construction Co., 
191 NLRB 693, 694 (1971), revd. 
and remanded sub nom.
 Operating Engineers Local 150,
 480 
F.2d 1186 (D.C. Cir. 1973). However, where the prehire 

agreement contained a union-security clause, the union was 
entitled to a rebuttable presum
ption of majority status. Id. at 695 fn. 5. Moreover, once a union achieved majority support in 
a ﬁcoreﬂ work force, the union enjoyed an irrebuttable pre-
sumption of majority status duri
ng the term of the contract and 
upon expiration of the contract, thus ﬁconvertingﬂ the Section 
8(f) contract to a Section 9(a) contract. See, e.g.,
 McWhorter 
Trucking, 273 NLRB 369 (1984). 
In John Deklewa & Sons, 
282 NLRB 1375 (1987), enf. sub
 nom. Iron Workers Local 3 v. NLRB, 
843 F.2d 770 (3d Cir. 
1987), cert. denied
 488 U.S. 889 (1988), the Board overruled 
R.J. Smith and abandoned the conversion doctrine in addition to 
modifying rules regarding the scope of bargaining units pursu-
ant to Section 8(f). The facts in the instant case are governed by 
the principles articulated in 
Deklewa. 
Accordingly, during the 
term of an 8(f) agreement, the 
contract is enforceable and can-
not be unilaterally repudiated. 
However, on expiration of an 
8(f) contract, the union enjoys no presumption of majority 

status and either party may re
pudiate the 8(f) bargaining rela-
tionship. D. Contentions 
Respondent contends that the agreement it signed on June 
17, 1993, was not based on 9(a) recognition of the Union but, 
rather, was based on Section 8
(f). Relying on a presumption 
that Section 8(f) normally forms the basis for recognition of a 
Union in the construction industry, 
Casale Industries, 
311 
NLRB 951, 952 (1993), Respondent sets forth three criteria 
which must be present in order to overcome the 8(f) presump-
tion: (1) a clear and unequivocal 
demand to be recognized as a 
9(a) representative, (2) voluntary grant of such recognition, and 
(3) a showing of majority support. 
Goodless Electric Co., 
321 
NLRB 64, 65Œ66 (1996), enf. denied 124 F.3d 322 (1st Cir. 
1997); Golden West Electric, 
 307 NLRB 1494, 1495 (1992); 
J&R Tile,
 291 NLRB 1034, 1036 (1988). 
It is undisputed that the only employee of Respondent on 
June 17, 1993, Carlton Cline, 
was not a statutory employee.
9 It is also undisputed that Carlton Cline™s authorization card was 
not presented to Respondent at the time the contract was signed 
nor were the authorization cards
 of two subsequent employees 
presented to Respondent. Accord
ingly, Respondent urges that 
counsel for the General Counsel 
has not met his burden to show 
that there was voluntary grant of recognition based on a show-
ing of majority support. That
 being the case, relying on 
Dek-lewa™s express holding that on expiration of a 8(f) agreement, 
either party may unilaterally re
pudiate the bargaining relation-
ship, Respondent concludes that it 
was free on expiration of the 
1995Œ1996 agreement to repudiate
 that relationship. 
In an effort to request that the Board reexamine the holding 
of Deklewa which rejected the conversion doctrine
, counsel for 
the General Counsel contends that the relationship between 
Respondent and the Union was ba
sed on Section 9(a) of the 
Act. Although Respondent employed
 no statutory employees at 
the time it signed its initial cont
ract in June 1993, counsel for 
the General Counsel relies on evidence that as of September 
1993 the Union represented a majority of Respondent™s core 
work force.10 Accordingly, counsel for the General Counsel 
argues that the relationship conv
erted from an 8(f) relationship 
to a 9(a) relationship in September 1993. Thereafter, pursuant 
to the conversion doctrine, Respondent was not privileged to 
                                                          
 9 Sec. 2(3) of the Act excludes from the definition of employee, ﬁany 
individual employed by 
his parent or spouse.ﬂ The only employee of 
Respondent on June 17, 1993, was Ca
rlton Cline, husband of owner 
Lori Cline and son of Vice 
President Chester Cline. 
10 Pursuant to the conversion doctrine, which was rejected in 
Dek-lewa, a Sec. 8(f) relationship could ﬁconvertﬂ to a 9(a) relationship on a 
showing that the union enjoyed majority support during a ﬁrelevant 
periodﬂ among an appropriate unit of 
the signatory employer™s employ-
ees.  TRIPLE C MAINTENANCE 45unilaterally repudiate its bargai
ning relationship with the Un-
ion. Relying on 
Bryan Mfg. Co., 
362 U.S. 411 (1960), counsel for 
the General Counsel also argues that where there is a purported 
9(a) contract in the building an
d construction industry, an em-
ployer must raise the 8(f) issue 
within 6 months (the limitations period set forth in Sec. 10(b) of the statute). Thereafter, counsel 
for the General Counsel asserts the employer is foreclosed from 
attacking majority status of the union citing 
Casale Industries, supra. E. Analysis In agreement with counsel for the General Counsel, I find 
that Respondent is precluded from attacking the purported Sec-
tion 9(a) contract by the limitat
ions period set forth in Section 
10(b) of the Act.  Accordingly, it is unnecessary to reach the 
argument regarding ﬁconversionﬂ of the contract or, for that 
matter, whether the contract might satisfy the requirements of 
9(a) recognition ab initio. 
Perkin told Lori Cline that a majority of Respondent™s em-
ployees wished to be represented by the Union and that by sign-
ing the JuneŒJuly 1993 contract, she was acknowledging the 
Union™s majority status. The recognition language in the JuneŒ
July 1993 and all successive contracts mirrored his words and 
stated, 
 The [Respondent], its successors
 and assigns hereby recog-
nize [the Union] as the sole
 and exclusive bargaining agent 
for all mechanics and apprentices employed by the [Respon-
dent]. . . . The represented employees described above consti-
tute a unit appropriate for barg
aining within the meaning of 
Section 9(a) of the . . . Act. Th
e [Respondent] agrees that this 
recognition is predicated on a clear showing of majority sup-
port for [the Union] indicated by bargaining unit employees. 
 In Casale Industries, supra, the Board noted that in the non-
construction industry an employ
er who purportedly grants Sec-
tion 9 recognition may not attack majority status of the union 
after 6 months have elapsed. Referencing 
Deklewa™s 
admoni-tion that construction industry un
ions should not be treated less favorably than nonconstruction industry unions, the Board 
stated, 
 parties in nonconstruction indu
stries, who have established 
and maintained a stable Section 9 relationship, are entitled to 
protection against a tardy attempt 
to disrupt their relationship. 
Parties in the construction industry are entitled to no less pro-
tection. Accordingly, if a construction industry employer ex-
tends 9(a) recognition to a uni
on, and 6 months elapse without 
a charge or petition, the Board should not entertain a claim 

that majority status was lacking at the time of recognition. 
 311 NLRB at 953 (footnote omitted). See also 
American Auto-matic Sprinkler Systems,
 323 NLRB 920 (June 11, 1997); In-dustrial Power, 321 NLRB 816, 819 (1996); MFP Fire Protec-
tion, Inc. 318 NLRB 840, 842 (1995), enfd. 101 F.3d 1341 
(10th Cir. 1996); 
Triple A Fire Protection, 
312 NLRB 1088, 
1089 (1993), and 315 NLRB 409 (1994), enfd. 136 F.3d 727 
(11th Cir. 1998) (specifically holding that the Board™s exten-
sion of Bryan Mfg. Co. to contracts in the construction industry 
was a reasonable interpretation). 
I find that Respondent entered 

a relationship with the Union in 1993 which was based on Sec-
tion 9(a). Respondent may not now attack the basis of that rela-
tionship. Accordingly, I find that
 by failing to adhere to the 
1996Œ1997 contract, notifying the Uni
on that it was refusing to 
execute the 1996Œ1997 contract or 
to negotiate with the Union 
for a future agreement, and by
 withdrawing recognition from 
the Union, Respondent has violat
ed Section 8(a)(1) and (5) of 
the Act. 
CONCLUSION OF LAW 
By failing to adhere to the 1996Œ1997 contract, notifying the 
Union that it was refusing to execute the 1996Œ1997 contract or 
to negotiate with the Union for a future agreement, and by 
withdrawing recognition from the Union, Respondent has en-
gaged in unfair labor practices 
affecting commerce within the 
meaning of Section 8(a)(1) and (5) of the Act and Section 2(6) 

and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Sp
ecifically, Respondent shall re-
store all terms and conditions of employment to the status quo 
as of December 20, 1996, and shall make whole unit employees 
for any loss of wages or benefits resulting from Respondent™s 
failure to continue these terms, in the manner prescribed in 
Ogle Protection Service,
 183 NLRB 682 (1970), with interest 
as prescribed in 
New Horizons for the Retarded, 
283 NLRB 
1173 (1987). Respondent shall also reimburse unit employees 
for any expenses ensuing from Respondent™s unlawful failure 
to make the required benefit payments as set forth in 
Kraft 
Plumbing & Heating, 
252 NLRB 891 fn. 2 (1980), with interest 
as prescribed in 
New Horizons for the Retarded, 
supra. Re-spondent shall also remit all fri
nge benefit amounts that have 
become due. Any additional amounts due the employee benefit 
funds shall be paid as prescribed in 
Merryweather Optical Co., 
240 NLRB 1213, 1216 fn. 7 (1979). The Respondent shall also 

forward to the Union the union dues it should have deducted 
from employees™ wages with interest as prescribed in 
New Ho-rizons for the Retarded, 
supra
. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 ORDER The Respondent, Triple C Maintenance, Inc., Sapulpa, Okla-
homa, its officers, agents, successors, and assigns, shall 
1. Cease and desist from refusi
ng to adhere to the terms of 
the 1996Œ1997 collective-bargaining agreement with the Union, 
notifying the Union that it refused to execute the 1996Œ1997 
collective-bargaining agreement and to negotiate with the Un-
ion for a future agreement, and withdrawing recognition from 
the Union or in any like or related manner interfering with, 
restraining, or coercing employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Recognize and, on request, bargain with the Union as the 
exclusive representative of the employees in the following ap-
propriate unit concerning terms 
and conditions of employment 
and, if understandings are re
ached, embody the understandings 
                                                          
 11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46in a signed agreement. The appropriate unit is all mechanics 
and apprentices employed by
 Respondent from its Sapulpa, 
Oklahoma facility but excluding all office clerical employees, 

managerial employees, guards, a
nd supervisors as defined in the Act. 
(b) Make whole all unit employees in the manner set forth in 
the remedy section for any losses ensuing from its unlawful 
failure to adhere to the existing terms and conditions of their 
employment. 
(c) Preserve and, payment records, timecards, personnel re-
cords and within 14 days of a request, make available to the 
Board or its agents for examination and copying, all payroll 
records, social security reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (d) Within 14 days after service by the Region, post at its fa-
cility in Sapulpa, Oklahoma, c
opies of the attached notice 
marked ﬁAppendix.ﬂ
12 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 17, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since December 20, 1996. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected 
concerted activities. 
 WE WILL NOT refuse to follow the terms of the 1996Œ1997 
collective-bargaining agreement w
ith International Association 
of Heat and Frost Insulators and Asbestos Workers, Local No. 

64, WE WILL NOT notify the Union that we refuse to execute 
the 1996Œ1997 collective-bargaining 
agreement and to negoti-
ate with the Union for a future agreement, and WE WILL NOT 

withdraw recognition from the Union or in any like or related 
manner interfere with, restrain, or coerce employees in the ex-
ercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the Union 
about wages, hours, and term an
d conditions of employment as 
the exclusive representative of our mechanics and apprentices 

(exluding all office employees, mangerial employees, guards 
and supervisors as defined in the Act) and WE WILL embody 
the understanding reached, if any, in a signed agreement. 
WE WILL make our employees,
 the pension funds, and the 
Union whole for our failure to follow the terms of the 1996Œ
1997 agreement.  TRIPLE C MAINTENANCE, INC
.  